       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 1 of 9




1
2      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
3      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
4      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
5      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com
7      Attorneys for Plaintiff
8
9
10                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
11
12
       Chris Langer,                              Case No.
13
                 Plaintiff,
14                                                Complaint For Damages And
          v.                                      Injunctive Relief For Violations
15                                                Of: American’s With Disabilities
       Neutron Holdings, Inc., a                  Act; Unruh Civil Rights Act
16     Delaware Company,
17
                 Defendants.
18
19
           Plaintiff Chris Langer (“Plaintiff”) complains of Neutron Holdings, Inc.,
20
     a Delaware Company (“Defendants”), and alleges as follows:
21
22
23     PARTIES:
24     1. Plaintiff is a disabled individual and a member of a protected class of
25   persons under the Americans with Disabilities Act. Plaintiff suffers from
26   Delayed Endolymphatic Hydrops (DEH) which has caused permanent partial
27   hearing loss. He utilizes a variety of assistive listening devices in his day to day
28   life, including hearing aids and headphones to compensate, though this still


                                              1

     Complaint
       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 2 of 9




1    does not enable him to receive complete aural communication. When
2    consuming audio content such as movies or tutorials on the internet he turns
3    on closed captioning in order to comprehend all of the content.
4      2. Defendant Neutron Holdings, Inc., owned or operated the Neutron
5    Holdings, Inc., located throughout California, including stores in San Diego
6    County and San Francisco County, in October 2020.
7      3. Defendant Neutron Holdings, Inc. owns and/or operates the Neutron
8    Holdings, Inc. Stores located throughout California, including stores in San
9    Diego County and San Francisco County currently.
10     4. Defendant Neutron Holdings, Inc. owned or operated Neutron
11   Holdings, Inc. website, with a root domain of: https://www.li.me/en-us/, and
12   all related domains, sub-domains and/or content contained within it,
13   (“Website”) in October 2020.
14     5. Defendant Neutron Holdings, Inc. owns or operates the Website
15   currently.
16     6. Defendant Neutron Holdings, Inc. owned or operated its Youtube
17   channel in October 2020.
18     7. Defendant Neutron Holdings, Inc. owns or operates its Youtube
19   channel currently.
20     8. Plaintiff does not know the true names of Defendants, their business
21   capacities, their ownership connection to the property and business, or their
22   relative responsibilities in causing the access violations herein complained of,
23   and alleges a joint venture and common enterprise by all such Defendants.
24   Plaintiff is informed and believes that each of the Defendants herein, is
25   responsible in some capacity for the events herein alleged, or is a necessary
26   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
27   the true names, capacities, connections, and responsibilities of the Defendants
28   are ascertained.


                                            2

     Complaint
       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 3 of 9




1      JURISDICTION & VENUE:
2      9. The Court has subject matter jurisdiction over the action pursuant to 28
3    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
4    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
5      10. This court has supplemental jurisdiction over Plaintiff’s non-federal
6    claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
7    formed from the same case and/or controversy and are related to Plaintiff’s
8    ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
9      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
10   is subject to personal jurisdiction in this District due to its business contacts
11   with the District.
12
13     FACTUAL ALLEGATIONS:
14     12. Plaintiff suffers from hearing loss and is a member of a protected class
15   under the ADA.
16     13. Plaintiff relies on subtitles and closed captioning to hear audio in
17   recorded content.
18     14. Neutron Holdings, Inc. operates “brick and mortar” facilities
19   throughout California, open to the public, places of public accommodation,
20   and business establishments.
21     15. Neutron Holdings, Inc. offers videos on its Website to induce customers
22   to purchase its goods and to provide ideas on how to best use them. Websites
23   and videos are some of the facilities, privileges, or advantages offered by
24   Defendants to patrons of Neutron Holdings, Inc.
25     16. Plaintiff was a prospective customer who wished to access Defendant’s
26   goods and services.
27     17. Plaintiff visited the Website in October 2020 to confirm the business
28   was open, review any policies regarding customer safety, and look for


                                            3

     Complaint
       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 4 of 9




1    information about the company and its products.
2      18. When Plaintiff attempted to view video content on the Website, he
3    discovered that the videos lacked closed captioning, which made him unable
4    to fully understand and consume the contents of the videos.
5      19. Plaintiff experienced difficulty and discomfort in attempting to view
6    videos including: “Connecting Communities”. As a result of this
7    inaccessibility he was deterred from further use of the Website.
8      20. Currently, the Defendants either fail to provide an accessible website or
9    Defendants have failed to maintain in working and useable conditions those
10   website features required to provide ready access to persons with disabilities.
11     21. Despite multiple attempts to access the Website using Plaintiff’s
12   computer, Plaintiff has been denied the full use and enjoyment of the facilities,
13   goods and services offered by Defendants as a result of the accessibility
14   barriers.
15     22. Plaintiff personally encountered accessibility barriers and has actual
16   knowledge of them.
17     23. By failing to provide an accessible website, the defendants denied
18   Plaintiff full and equal access to the facilities privileges or advantages offered
19   to their customers.
20     24. Plaintiff has been deterred from returning to the website as a result of
21   these prior experiences.
22     25. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24     26. If the Website had been constructed equally accessible to all individuals,
25   Plaintiff would have been able to navigate the website and avail himself of its
26   goods and/or services.
27     27. Additionally, Plaintiff is a tester in this litigation and seeks future
28   compliance with all federal and state laws. Plaintiff will return to the Website


                                             4

     Complaint
       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 5 of 9




1    to avail himself of its goods and/or services and to determine compliance with
2    the disability access laws once it is represented to him that the Neutron
3    Holdings, Inc. and Website are accessible.
4      28. Plaintiff is currently deterred from doing so because of Plaintiff’s
5    knowledge of the existing barriers and uncertainty about the existence of yet
6    other barriers on the Website. If the barriers are not removed, Plaintiff will
7    face unlawful and discriminatory barriers again.
8      29. The barriers identified above violate easily accessible, well-established
9    industry standard guidelines for making digital content accessible to people
10   with hearing-impairments to access websites. Given the prevalence of
11   websites that have implemented these standards and created accessible digital
12   content, it is readily achievable to construct an accessible website without
13   undue burden on Neutron Holdings, Inc. or a fundamental alteration of the
14   purpose of the Website.
15     30. Compliance with W3C Web Content Accessibility Guidelines
16   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
17   standard that has been adopted by California courts for website accessibility.
18     31. It’s been established that failure to remove inaccessible website
19   conditions violates the ADA and California law and requiring compliance with
20   industry access standards is a remedy available to the plaintiff.
21     32. The website content was intentionally designed, and based on
22   information and belief, it is the Defendants’, policy and practice to deny
23   Plaintiff access to the website, and as a result, deny the goods and services that
24   are otherwise available to patrons of Neutron Holdings, Inc.
25     33. Due to the failure to construct and operate the website in line with
26   industry standards, Plaintiff has been denied equal access to Defendant’s
27   stores and the various goods, services, privileges, opportunities and benefits
28   offered to the public by Neutron Holdings, Inc.


                                             5

     Complaint
       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 6 of 9




1      34. Closed captioning can be provided at little cost, sometimes free or mere
2    dollars per minute of video content.
3      35. Given the nature of the barriers and violations alleged herein, the
4    plaintiff alleges, on information and belief, that there are other violations and
5    barriers on the Website that relate to his disability. In addition to the barriers
6    he personally encountered, Plaintiff intends to seek removal of all barriers on
7    the Website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
8    524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
9    sue to have all barriers that relate to their disability removed regardless of
10   whether they personally encountered the barrier).
11     36. Plaintiff will amend the complaint, to provide further notice regarding
12   the scope of the additional demanded remediation in the event additional
13   barriers are uncovered through discovery. However, please be on notice that
14   the plaintiff seeks to have all barriers related to his disability remedied.
15
16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18   Defendants.) (42 U.S.C. section 12101, et seq.)
19     37. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. Defendant is a public accommodation with the definition of Title
22   III of the ADA, 42 USC § 12181.
23     38. The website provided by the Defendant is a service, privilege or
24   advantage of Neutron Holdings, Inc. brick and mortar facility.
25     39. When a business provides services such as a website, it must provide an
26   accessible website.
27     40. Here, access to an accessible website has not been provided. A failure to
28   provide an accessible website is unlawful discrimination against persons with


                                              6

     Complaint
       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 7 of 9




1    disabilities.
2      41. Under the ADA, it is an act of discrimination to fail to ensure that the
3    privileges, advantages, accommodations, facilities, goods and services of any
4    place of public accommodation is offered on a full and equal basis by anyone
5    who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
6    § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
7    reasonable modifications in policies, practices, or procedures, when such
8    modifications are necessary to afford goods, services, facilities, privileges,
9    advantages, or accommodations to individuals with disabilities, unless the
10   accommodation would work a fundamental alteration of those services and
11   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
12     42. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14     43. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
15   set forth and incorporated therein, Plaintiff requests relief as set forth below.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     44. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     45. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code § 51(f).


                                             7

     Complaint
          Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 8 of 9




1         46. Defendants’ acts and omissions, as herein alleged, have violated the
2    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
3    rights to full and equal use of the accommodations, advantages, facilities,
4    privileges, or services offered.
5         47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
6    discomfort or embarrassment for the plaintiff, the defendants are also each
7    responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
8    55.56(a)-(c).
9         48. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
10   set forth and incorporated therein, Plaintiff requests relief as set forth below.
11
12            PRAYER:
13            Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15         1. A Declaratory Judgment that at the commencement of this action
16   Defendants were in violation of the requirements of the ADA due to
17   Defendants’ failures to take action to ensure that its websites were fully
18   accessible to and independently usable by hearing-impaired individuals,
19   including providing closed-captioning on all video content containing audio
20   elements.
21         2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
22   enjoining Defendants from violating the ADA with respect to its website.
23         3. Damages under the Unruh Civil Rights Act § 511, which provides for
24   actual damages and a statutory minimum of $4,000 for each offense.
25
26
27   1
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               8

     Complaint
       Case 4:20-cv-07590-JSW Document 1 Filed 10/29/20 Page 9 of 9




1       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
3
4
5
     Dated: October 27, 2020         CENTER FOR DISABILITY ACCESS
6
7
8
9
                                     By: ______________________________
10
                                     Russell Handy, Esq.
11                                   Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
